OPINION OF THE COURT
Per Curiam.
Respondent, an attorney admitted to practice by order of the Appellate Division, Third Judicial Department, on December 10, 1969, has a private practice in Utica, New York. The petition charges respondent with neglect and misrepresentation in the preparation and submission of statements as attorney for debtors in a bankruptcy proceeding.
The Referee appointed by this court sustained the charges in the petition. We agree and find that respondent violated DR 6-101 (A) (1) and DR 1-102 (A) (4) for his conduct in undertaking a legal matter about which he was not knowledgeable and for changing an entry on a statement prior to its filing in the Bankruptcy Court which misrepresented the true nature of the amount stated.
After considering mitigating circumstances, including re*75spondent’s lack of experience in handling bankruptcy matters, the absence of prejudice or loss to the clients, the absence of motive for any personal profit and his otherwise clear record, we conclude that respondent should be censured.
Dillon, P. J., Callahan, Doerr, Denman and Green, JJ., concur.
Order of censure entered.